



EXHIBIT 10.1


WASHINGTON TRUST BANCORP, INC.
2003 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION CERTIFICATE
TO: [NAME]


THIS OPTION is made as of the Grant Date by WASHINGTON TRUST BANCORP, INC. (the
"Corporation") to [NAME] (the "Optionee").
Pursuant to the Plan and the Statement of Terms and Conditions attached hereto
and incorporated herein by reference (the "Statement"), the Corporation hereby
awards as of the Grant Date to the Optionee a stock option (the "Option"), as
described below, to purchase the Option Shares.
A.
Grant Date: [Date]

B.
Type of Option: Non-Qualified Stock Option

C.
Plan: Washington Trust Bancorp, Inc. 2003 Stock Incentive Plan (the “Plan”)

D.
Option Shares: [insert number] shares of the Corporation’s common stock,
U.S. $0.0625 par value per share ("Stock").

E.
Option Exercise Price: [$] per share of Stock

F.
Latest Expiration Date: [insert date] (the "Expiration Date"), subject to
earlier termination as provided in the attached Statement and in the Plan.

G.
Exercisability Schedule: Subject to the Statement, so long as the Optionee
remains an employee of the Corporation or a Subsidiary, the Option shall become
vested and exercisable as follows:



Number of Option Shares Exercisable
Vesting and Exercisable Dates for Such Shares
 
 
 
 





Acceptance of this Option requires no action on the part of the Optionee.
However, if the Optionee desires to refuse the Option, he must notify the
Corporation at the address listed in the attached Statement. This Option is not
intended to be an Incentive Stock Option, as that term is described in Section
422 of the Internal Revenue Code of 1986, as amended.





--------------------------------------------------------------------------------





WASHINGTON TRUST BANCORP, INC.
2003 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION
STATEMENT OF TERMS AND CONDITIONS OF OPTION
This Statement of Terms and Conditions (the “Statement) supplies the terms and
conditions of a grant of a nonqualified stock option (the “Option”) under the
Washington Trust Bancorp, Inc. 2003 Stock Incentive Plan (the “Plan” of the
“Corporation”) unless any specific grant or award explicitly states to the
contrary. The Option shall be subject to the provisions of the Plan, this
Statement and the Certificate.
1.Vesting.
This Option shall become vested and exercisable in accordance with the schedule
set forth on the Certificate, provided in each case that the Grantee is then,
and since the Grant Date has continuously been, employed by the Company or its
Subsidiaries. Notwithstanding the Certificate provisions regarding the vesting
and exercisability of any option shares in installments, this Option shall
become immediately exercisable prior to the vesting date set forth on the
Certificate in the following circumstances:
(a)In the event of a Change in Control of the Company (as defined in the
Company’s 2003 Stock Incentive Plan), any portion of this Option that has not
previously been forfeited shall immediately vest; provided that the Grantee is
then employed by the Company or its Subsidiaries.
(b)In the event of the Grantee’s death, any portion of this Option that has not
previously been forfeited shall immediately vest; provided that the Grantee was
employed by the Company or its Subsidiaries immediately prior to the date of
death.
(c)Upon the Retirement of the Grantee prior to the Vesting Date, the Grantee
shall vest in a number of his Option Shares determined by multiplying the number
of Options Shares credited to the Grantee by a fraction, the numerator of which
shall be the number of full months from the Grant Date to the date of the
Grantee’s Retirement and the denominator of which shall be ________. For
purposes of this Statement, “Retirement” shall mean the Grantee’s termination of
employment with the Company or a Subsidiary after attaining age 65 or after
attaining age 55 with at least ten years of service.
2.Termination.
(a)This Option shall terminate and be of no force or effect as of the earliest
of the following:
(i)
The Expiration Date;

(ii)
Three years after the termination of the Optionee’s employment by reason of the
Optionee’s death, Permanent Disability (as defined in §22(e)(3) of the Internal
Revenue Code of 1986, as amended (the “Code”)) or the Optionee’s retirement with
the consent of the Corporation; and during such three-year period, the Optionee
or the Optionee’s executor, administrator, legatees or distributees, as the case
may be, shall have the right to exercise the Option to the extent the right to
exercise the same had accrued but had not been exercised prior to the Optionee’s
termination of employment; or

(iii)
The date of the termination of the Optionee’s employment for any other reason.

Notwithstanding the foregoing, in the case of termination for cause, the ability
to exercise this Option shall terminate on the date of termination of employment
and may be terminated on such earlier date as the Corporation may specify, and
such date may be set so as to prevent the Optionee from further exercising any
portion of such Option.
Upon the Optionee’s termination of employment, any portion of this Option that
is not exercisable at such time shall immediately terminate and be of no force
or effect.
(b)The Committee, as defined in the Plan, shall have discretion to determine
whether any termination of the Optionee’s employment by the Corporation is to be
considered as for cause, or as





--------------------------------------------------------------------------------





retirement with the consent of the Corporation for the purposes of this Option
and this Statement and whether an authorized leave of absence on military or
government service or otherwise shall constitute a termination of employment for
the purposes of this Option or this Statement. Any determination made by the
Committee with respect to any matter referred to in this Section 2 shall be
final and conclusive on all persons affected thereby. Employment by the
Corporation shall be deemed to include employment of the Optionee by, and to
continue during any period in which the Optionee is in the employment of, a
subsidiary of the Corporation.


3.Nontransferability; Persons Able to Exercise.
This Option may not be transferred other than by will or the laws of descent and
distribution. During the life of the Optionee, only the Optionee may exercise
the Option. If the Optionee dies while still affiliated with the Corporation, or
during the period specified in Section 2, this Option may be exercised by his
executors, administrators, legatees or distributees, provided that such person
or persons comply with the provisions of the Certificate, this Statement, and
the Plan applicable to the Optionee.
4.Method of Exercising Option.
The Option may be exercised, in whole or in part, by written notice to the Chief
Human Resources Officer of the Corporation, on any business day, specifying the
number of shares which the Optionee wishes to purchase and including payment of
the Option Exercise Price as provided below, provided that the Corporation, in
its discretion, may modify or augment these requirements as provided in
Section 8 of this Statement, or where appropriate because a person other than
the Optionee is exercising the Option pursuant to Section 3. In the event this
Option is exercised by any person other than the Optionee, the notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option. The written notice specified in this Section must be accompanied by
payment of the Option Exercise Price for the shares being purchased in United
States dollars in cash or by certified check, bank draft or money order payable
to the order of the Corporation. If approved by the Committee, in its sole
discretion, payment may also be made as follows:
(a)through the delivery (or attestation as to the ownership) of shares of Stock,
valued at Fair Market Value on the exercise date, that have been purchased by
the Optionee on the open market or that have been beneficially owned by the
Optionee for at least six months and are not then subject to restrictions under
any Corporation plan; or
(b)by the Optionee delivering to the Corporation a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Corporation cash or a check payable and acceptable to the Corporation to pay
the purchase price; provided that in the event the Optionee chooses to pay the
purchase price as so provided, the Optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Committee shall prescribe as a condition of such payment procedure; or
(c)by any combination of the foregoing.
In the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Option shall be net of the
number of shares attested to. For purposes of this Section 4, the Fair Market
Value of Stock so delivered or utilized shall be the fair market value of the
Stock as determined in the manner established by the Corporation from time to
time.
As soon as practical after receipt of this notice and payment, the Corporation
shall deliver a certificate or certificates or form of certificate representing
the Option Shares registered in the name of the person or persons exercising
such Option. All shares purchased upon the exercise of this Option and payment
of the full Option Exercise Price will be fully paid and nonassessable.
Notwithstanding anything to the contrary contained herein, this Option shall not
be exercised for the purchase of fewer than 50 shares or all shares to which the
Option is currently exercisable if such number is less than 50.





--------------------------------------------------------------------------------





5.Change of Control.
If the Corporation is merged into or consolidated with another corporation under
circumstances where the Corporation is not the surviving corporation, or if the
Corporation is liquidated or sells or otherwise disposes of all or substantially
all of its assets to another corporation while unexercised options remain
outstanding under the Plan after the effective date of such merger,
consolidation or sale, as the case may be, the Optionee shall be entitled, upon
exercise of this Option, to receive in lieu of shares of Stock, shares of such
stock or other securities as the holders of shares of Stock received pursuant to
the terms of the merger, consolidation or sale.
6.No Rights Other Than Those Expressly Created.
Neither this Option, nor the Certificate, nor this Statement, nor the Plan, nor
any action taken hereunder shall be construed as (i) giving the Optionee any
right to be retained in the employ of, or continue to be affiliated with, the
Corporation, (ii) giving the Optionee any equity or interest of any kind in any
assets of the Corporation, or (iii) creating a trust of any kind or a fiduciary
relationship of any kind between the Optionee and the Corporation. As to any
claim for any unpaid amounts under this Option or this Statement, any person
having a claim for payments shall be an unsecured creditor. The Optionee shall
not have any of the rights of a stockholder with respect to any Option Shares
until such time as this Option has been exercised and Option Shares have been
issued.
7.Compliance with Laws.
(a)Withholding of Taxes. Pursuant to applicable federal, state, local or foreign
laws, the Corporation may be required to collect or withhold income or other
taxes from the Optionee upon the grant of an Option, the exercise of an Option,
or at some other time. The Corporation may require, as a condition to the
exercise of this Option, or demand, at such other time as it may consider
appropriate, that the Optionee pay the Corporation the amount of any taxes which
the Corporation may determine is required to be collected or withheld, and the
Optionee shall comply with the requirement or demand of the Corporation. Such
required tax withholding obligations may be paid in whole or in part by shares
of Stock retained from the exercise of the Option creating the tax obligations
valued at their Fair Market Value (determined as provided in Section 4 hereof)
on the date of payment.
(b)Securities Law Compliance. Upon exercise (or partial exercise) of this
Option, the Optionee shall make such representations and furnish such
information as may, in the opinion of counsel for the Corporation, be
appropriate to permit the Corporation to issue or transfer the Option Shares in
compliance with the provisions of applicable federal or state securities laws.
The Corporation, in its discretion, may postpone the issuance and delivery of
Option Shares upon any exercise of this Option until completion of such
registration or other qualification of such shares under any federal or state
laws, or stock exchange listing, as the Corporation may consider appropriate.
The Corporation may require that, prior to the issuance or transfer of the
Option Shares upon exercise of this Option, the Optionee enter into a written
agreement to comply with any restrictions on subsequent disposition that the
Corporation deems necessary or advisable under any applicable federal and state
securities laws. Certificates of Stock issued hereunder may be legended to
reflect such restrictions.
(c)General. No Option Shares shall be issued upon exercise of this Option unless
and until the Corporation is satisfied, in its sole discretion, that there has
been compliance with all legal requirements applicable to the issuance of such
Option Shares.
8.Miscellaneous.
(a)Amendment. This Option may only be modified or amended by a writing signed by
both parties, unless the Committee determines that the proposed modification or
amendment would not materially and adversely affect the Optionee, in which case
the Optionee’s consent shall not be required for such modification or amendment.
(b)Notices. Any notices required to be given under this Option or this Statement
shall be sufficient if in writing and if hand-delivered or if sent by first
class mail and addressed as follows:





--------------------------------------------------------------------------------





if to the Corporation:
Washington Trust Bancorp, Inc.
23 Broad Street
Westerly, Rhode Island 02891
Attention: Chief Human Resources Officer
if to the Optionee:
at the address maintained in the Corporation’s payroll records
or to such other address as either party may designate under the provisions
hereof.
(c)Applicable Law. All rights and obligations under this Option and this
Statement shall be governed by the laws of the State of Rhode Island.
(d)Definitions. All capitalized terms used herein and not otherwise defined
shall have the respective meaning set forth in the Plan.







